Citation Nr: 1213495	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  10-12 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to compensation under the provisions of 38 U.S.C. § 1151 for disability claimed as due to electromyography/nerve conduction velocity (EMG/NCV) studies performed at the Department of Veterans Affairs Medical Center (VAMC) in Salisbury, North Carolina.  


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from October 1943 to May 1949.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran's case was previously before the Board in February 2011 at which time it was remanded for further development.  The case has since been returned to the Board for further appellate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  


FINDINGS OF FACT

1.  A July 2008 rating decision denied entitlement to compensation under the provisions of 38 U.S.C. § 1151 for disabilities due to EMG/NCV studies at the VAMC; the Veteran did not appeal.

2.  Evidence received since the July 2008 decision is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim for compensation under the provisions of 38 U.S.C. § 1151 for disability due to EMG/NCV studies.


CONCLUSION OF LAW

New and material evidence has not been presented to reopen a claim of entitlement to compensation under the provisions of 38 U.S.C. § 1151 for disability due to EMG/NCV studies.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006). 

Although the Veteran was not provided complete notice with respect to his new and material claim until February 2011 after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

The Veteran has also been afforded an opportunity for a hearing before a DRO or before the Board, but declined to do so. 

Accordingly, the Board will address the merits of the Veteran's claim.  

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Analysis

The RO originally denied entitlement to § 1151 benefits for additional disability due to EMG/NCV studies in July 2008.  The Veteran was notified of the denial by a letter dated that same month.  The Veteran did not appeal the denial.

The basis for the denial of entitlement to § 1151 benefits was that the Veteran's claimed symptoms are related to disabilities the Veteran had prior to the EMG/NCV studies and his claimed health problems did not result from an event not reasonably foreseeable or any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VAMC.  

Evidence of record at the time of the July 2008 rating decision was as follows:  (1) Service treatment records (STRs), (2) VA outpatient treatment records showing a history of treatment for, amongst other disabilities, severe right rotator cuff tear, bilateral carpal tunnel syndrome, chronic obstructive pulmonary disease, neuralgia of the trigeminal nerve, history of shingles, degenerative joint disease of the cervical spine and the knees, and a notation that the Veteran's all over body pain was due to chronic herpetic neuritis/ganglionitis, (3) the Veteran's statements that he was subjected to "shock treatment" at the VAMC and subsequently he suffered pain in both knees, both shoulders, all fingers (with numbness), neck, head, radiating in his arms, facial area, both feet, and the testicles.  He further reported intensified ringing in the ears, top lip quivers, and nerve damage in both eyes, and (4) private treatment records showing treatment for many of the Veteran's disabilities.  The evidence of record in July 2008 did not include any competent opinions linking any of the Veteran's current symptoms to an event not reasonably foreseeable or any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by the VAMC in conducting EMG/NCV studies.  

Evidence received since the July 2008 rating decision consists of the following:  (1) copies of statements previously submitted by the Veteran, (2) duplicate copies of medical treatment records previously of record, (3) treatment records from the VAMC dated from August 2008 to September 2010, and (4) the report of a VA peripheral nerves examination dated in October 2010.  The evidence added to the record does not include any competent evidence that the Veteran has any additional disability/disabilities related to an event not reasonably foreseeable or any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault of the VAMC in Salisbury, North Carolina while performing EMG/NCV studies.  

On review of the evidence outlined above, the Board finds that the evidence received since July 2008 is not material to the claim.  Nothing in the evidence added to the record relates to the reason the claim was originally denied; i.e., nothing therein shoes or implies that the Veteran's multiple physical complaints described above are attributable to an event not reasonably foreseeable or any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by the Salisbury VAMC in performing EMG/NCV studies.  The evidence relates exclusively to current symptoms and treatment for disabilities the existed prior to the EMG/NCV studies or is otherwise unrelated to these studies.  Moreover, there is no evidence to show that the Veteran was subject to shock treatments or shock therapy at the VAMC as alleged.  Basically, the evidence added to the record is merely cumulative of the evidence of record at the time of the July 2008 rating decision.  

The Board has considered the case in light of Shade, 24 Vet App 110.  While Shade asserts that a case must be reopened if any previously-unproven element of a claim is addressed, in this case the evidence received since the July 2008 decision does not pertain to any element of entitlement to compensation under the provisions of 38 U.S.C. § 1151 that was previously missing.  Accordingly, the circumstance cited by Shade is not applicable. 

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for entitlement to compensation under the provisions of 38 U.S.C. § 1151 for additional disability caused by EMG/NCV studies performed by the Salisbury, North Carolina VAMC has not been received.  


      (CONTINUED ON NEXT PAGE)

ORDER

As new and material evidence has not been received, reopening of the Veteran's claim of entitlement to compensation under the provisions of 38 U.S.C. § 1151 for additional disability caused by EMG/NCV studies performed by the Salisbury, North Carolina VAMC is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


